Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This Office Action supersedes the Office Action dated 5/6/2021.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 7/26/2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 7/26/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 7/26/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is unclear as to where the support is for claim 19, in particular “wherein the second insulating layer is bonded to the second electrode lead at a location adjacent to the electrical connection between the first and second electrode leads.”


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In claim 1, the recitation “an electrode comprising a positive electrode and a negative electrode” does not make sense.  


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahn (US 2011/0104520).
Regarding claim 16, Ahn discloses a pouch type secondary battery, comprising: a battery case having a pouch shape;
a first electrode lead having a first end within the battery case; and 
a second electrode lead having:
a second end extending outside of the battery case, 
wherein a first inclined surface is provided on at least one of the second end of the first electrode lead and the first end of the second electrode lead.  See figure 5.
wherein at least one of the first and second electrode leads includes a notch on a surface thereof at which the first and second electrode leads are electrically connected to each other.
Regarding claim 17, the notch includes a plurality of notches (figure 7), and
wherein the first and second electrode leads are configured to detach from each other in stages corresponding to the plurality of notches with expansion of the battery case.
Regarding claim 18, further comprising a warning notification device configured to provide a notification of a degree of detachment according to the stages based on a 
Regarding claim 19, the battery case includes a first insulating layer 161 and a second insulating layer 162 configured to seal the battery case around the first and second electrode leads,
wherein the first insulating layer 161 is bonded to the first electrode lead at a location adjacent to the electrical connection between the first and second electrode leads, and 
wherein the second insulating layer 162 is bonded to the second electrode lead at a location adjacent to the electrical connection between the first and second electrode leads.
Regarding claim 20, a bonding force between the first electrode lead and the first insulating layer and a bonding force between the second electrode lead and the second insulating layer are each stronger than a bonding force of the electrical connection between the first and second electrode leads [0073].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

As best understood, claims 1-6, 8-11, 13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (US 2011/0104520) in view of Yang (US 2016/0028068).
Regarding claim 1, Ahn discloses a pouch type secondary battery comprising:
an electrode assembly in which an electrode comprising a positive electrode and a negative electrode and a separator are laminated;
a battery case having a pouch shape to accommodate the electrode assembly;
an electrode tab 135 connected to the electrode and protruding from one side of the electrode,
a second electrode lead 141 having the other end protruding to the outside of the battery case; and
a connection part 150 bonding the first electrode lead to the second electrode lead to connect the first and second electrode leads to each other,
wherein, in at least one of the first and second electrode leads, at least one notch 135’ is provided on a bonding surface on which the first and second electrode leads are bonded to each other through the connection part (figure 4).
Regarding claim 2, the notch includes a plurality of notches [0068], and
the plurality of notches are arranged in a line at predetermined intervals in a direction from one end to the other end of the first or second electrode lead.  Figure 7.
Regarding claim 3, all the predetermined intervals between the plurality of notches are the same, regarding claim 4, all the predetermined intervals between the plurality of notches are different from each other, regarding claim 5, all the 
Regarding claim 6, further comprising a warning notification device configured to provide a warning to a user when the first and second electrode leads are detached from each other, the detecting device 400 would be capable of performing the function as claimed.
Regarding claim 8, the notch includes a plurality of notches [0068], and is capable of performing the function “the warning notification device if configured to provide different warnings to the user according to stages in which the first and second electrode leads are detached from each other.”
Regarding claim 9, the notch has a triangular cross-sectional shape in a longitudinal cross-section thereof.  Figure 8.
Regarding claim 10, further comprising an insulation part 161, 162 surrounding a portion of each of the first and second electrode leads to bond the first and second electrode leads to the battery case.
Regarding claim 11, bonding force between each of the first and second electrode leads and the connection part is less than that between each of the first and second electrode leads and the insulation part [0073] 

Regarding claim 1, Ahn does not disclose a first electrode lead having one end; and a second electrode lead 141 having one end connected to the other end of the first electrode lead.  Yang teaches electrode tabs connected to each electrode and protruding from one side of each electrode.  Refer to figure 2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form electrode tabs connected to each electrodes and protruding from one side of the electrodes for the benefit of connecting each electrode to the tabs.
Regarding claim 15, connection part has a thickness of 1 um to 500 um, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the connection part thickness at various thicknesses depending on the desired degree of thickness, absent criticality of the claimed range.


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (US 2011/0104520) in view of Yang (US 2016/0028068) as applied to claim 1, further in view of Kinoshita (US 5703469).
Regarding claim 7, Ahn does not disclose the warning notification device is configured to measure resistance between the first and second electrode leads to determine whether the first and second electrode leads are detached from each other or an amount of detachment.  Kinoshita teaches detected values of a voltage and a current .


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (US 2011/0104520) in view of Yang (US 2016/0028068) as applied to claim 1, further in view of Seki (US 2004/0110068).
Regarding claim 12, Ahn does not disclose the insulation part surrounds the first and second electrode leads at a portion at which the first and second electrode leads are connected to each other through the connection part.  Seki teaches an insulation .


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn (US 2011/0104520) in view of Yang (US 2016/0028068) as applied to claim 1, further in view of Ahn (US 2015/0180013).	
Regarding claim 14, Ahn does not disclose the connection part is made of a conductive polymer comprising a conductive material.  Ahn ‘013 teaches a connection part is made of a conductive polymer comprising a conductive material [0018].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the connection part of a conductive polymer comprising a conductive material, as taught by Ahn ‘013, for the benefit of forming a conduction between the first and second electrodes.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724